PER CURIAM.
Billy Wayne Williamson appeals his conviction for robbery with a firearm. We affirm, but note that at sentencing the court imposed costs without first establishing Williamson’s ability to pay. We therefore vacate the imposition of costs and remand so that the court may impose costs upon proper hearing. Jenkins v. State, 444 So.2d 947 (Fla.1984). No error occurred in the court’s imposition of restitution or as to any other issues raised on appeal.
AFFIRMED in part, VACATED and REMANDED in part.
BOOTH, THOMPSON and NIMMONS, JJ., concur.